First Action Interview Step 2 Rejection Detail
Introduction
1.	This office action is in response to the interview conducted 3/24/2022.   Claims 1-20 are pending in the application and have been examined.  In that interview, Applicant indicated that the Olabiyi reference could be disqualified by the Applicant.  Accordingly, additional rejections not reliant on Olabiyi are added herein.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 5/21/2020 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on May 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20200098353 (Olabiyi et al., hereinafter “Olabiyi”) in view of U.S. Patent App. Pub. No. 20200152184 (Steedman Henderson et al., hereinafter “Steed”).
With regard to Claim 1, Olabiyi teaches:
one or more processors; and (paragraph 52)
memory storing instructions that, when executed by the one or more processors, (paragraph 58) cause the computing device to:
initialize a machine classifier having a deep neural network architecture and a plurality of machine classifier parameters, wherein the deep neural network architecture comprises an encoder, a generator, a discriminator, and an output layer; (Paragraph 22 describes a classifier including an encoder-decoder generator 415 and discriminator 416.  Paragraph 46 describes a softmax layer as an output layer.  Paragraph 49 describes that the output is a classification.)
train the machine classifier, based on a training set comprising a plurality of examples, to refine the plurality of machine classifier parameters, wherein training the machine classifier using an example comprises:  (Paragraph 21 describes training the classifier.)
generating, by the encoder, an encoded input based on the example; (Figure 6 shows encoder RNN 602 receiving an input X and generating an output for cRNN 604a.)
generating, by the generator, a generator response based on the encoded input; (Figure 6 shows decoder RNN 608b generating a response based on the output of RNN 602.)
generating, by the discriminator, discriminator feedback based on the encoded input and the generator response; (Paragraph 21 describes that discriminator 306 may provide generator 305 with feedback 311.) and
generate, by the output layer, one or more class labels based on an input data set using the trained machine classifier.  (Paragraph 49 describes that the output is a classification.)
Olabiyi describes at paragraph 21 “By updating one or more response generation parameters based on feedback 311, generator 305 may be able to improve the quality of subsequently generated response candidates.”  Thus, Olabiyi describes updating the plurality of machine classifier parameters based on the discriminator feedback. However, Olabiyi does not explicitly describe:
“updating the plurality of machine classifier parameters based on minimizing an average gradient of a loss function calculated based on a first weight determined based on the discriminator feedback and a second weight determined based on the generated response”
Steed describes at paragraph 554 “In general, gradient descent based optimizers update the parameter in the direction of steepest descent of the loss function with respect to the parameter, scaled by a learning rate. The parameters are replaced with the new values and the process iterates with another slot value combination for the dialogue turn for example.”  (“update the parameter in the direction of steepest descent of the loss function with respect to the parameter” is cited as minimizing a gradient of a loss function calculated based on the generated response.)
Further, paragraph 555 describes that “The average of the gradient values may be taken across the batch, and the update performed using the batch average values.”  This describes minimizing the average gradient of a loss function calculated based on the generated response.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the minimum average gradient of a loss function of Steed into the system of Olabiyi to optimize update of the model parameters, as described in paragraph 556 of Steed.
With regard to Claim 2, Olabiyi describes “wherein the instructions, when executed by the one or more processors, further cause the computing device to generate the discriminator feedback based on a ground truth label associated with the encoded input and at least one previous response generated by the generator based on the encoded input.”  Paragraph 21 describes that the discriminator 306 receives the output of generator 305 and generates feedback 311 based on that output.  Paragraph 23 describes that the generator is also trained to minimize the cross-entropy loss between the ground truth and the generator output.  This use of the ground truth will affect the generator output, and thus have some effect on the discriminator feedback.
With respect to Claim 3, Olabiyi describes providing generator feedback based on the generator output.  However, Olabiyi does not explicitly describe “wherein the instructions, when executed by the one or more processors, further cause the computing device to generate the generator response for an example by using the discriminator feedback to weight a cross-entropy loss for each of a set of candidate responses generated by the generator and selecting the candidate response with the lowest loss as the generator response.”  
Steed describes using a cross entropy loss function in paragraph 554, and to update the parameter in the direction of steepest descent of the loss function with respect to the parameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the cross entropy loss function of Steed into the system of Olabiyi to optimize update of the model parameters, as described in paragraph 556 of Steed.
With regard to Claim 4, Olabiyi describes “wherein the encoded input comprises a single vector representation of the example.”  Paragraph 38 describes that the output of eRNN 602 can be concatenated with a series of tokens.  Thus, the output of eRNN 602 may be a single vector. 
With regard to Claim 5, Olabiyi describes “the discriminator comprises a metric encoder.”  Paragraph 38 of Olabiyi describes “Using target attributes as a discriminator input combines the discrimination metrics into a single discrimination metric.”  The combination of discrimination metrics into a single discrimination metric to input into the discriminator is cited as a “metric encoder.”
With regard to Claim 6, Olabiyi describes that “the generator comprises a maximum likelihood estimator classifier.”  Paragraph 40 describes using a maximum likelihood estimation loss in the classifier.
With regard to Claim 7, Olabiyi describes “the deep neural network architecture comprises a feed-forward neural network.”  Paragraph 46 describes that the classifier can include a unidirectional RNN.
With regard to Claim 8, Olabiyi does not explicitly describe “the deep neural network architecture comprises a convolutional neural network.”  However, paragraph 156 of Steed describes the used of CNNs.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the CNN of Steed into the system of Olabiyi in order to generate a single fixed length feature vector from the input set of vector representations, as described in paragraph 155 of Steed.
With regard to Claim 9, Olabiyi describes “the deep neural network architecture comprises a recurrent neural network.” Paragraph 46 describes that the classifier can include a unidirectional RNN.
With regard to Claim 10, Olabiyi describes “the input data comprises a multi-turn dialogue data set.” Paragraph 26 describes that input X is a multi-turn dialogue data set.
With regard to Claim 11, Olabiyi teaches:

initializing, by a computing device, a machine classifier having a deep neural network architecture and a plurality of machine classifier parameters, wherein the deep neural network architecture comprises an encoder, a generator, and a discriminator; (Paragraph 22 describes a classifier including an encoder-decoder generator 415 and discriminator 416.  Paragraph 49 describes that the output is a classification.)
training, by the computing device, the machine classifier, based on a training set comprising a plurality of examples, to refine the plurality of machine classifier parameters, (Paragraph 21 describes training the classifier.)
wherein training the machine classifier using an example comprises:
generating, by the encoder, an encoded input based on the example, the encoded input comprising a single vector; (Figure 6 shows encoder RNN 602 receiving an input X and generating an output for cRNN 604a.  Paragraph 38 describes that the output of eRNN 602 can be concatenated with a series of tokens.  Thus, the output of eRNN 602 may be a single vector.)
generating, by the generator, a generator response based on the encoded input; (Figure 6 shows decoder RNN 608b generating a response based on the output of RNN 602.)
generating, by the discriminator, discriminator feedback based on the generator output, a ground truth label associated with the encoded input, and at least one previous response generated by the generator based on the encoded input; (Paragraph 21 describes that discriminator 306 may provide generator 305 with feedback 311.  Paragraph 23 describes that the generator is also trained to minimize the cross-entropy loss between the ground truth and the generator output.  This use of the ground truth will affect the generator output, and thus have some effect on the discriminator feedback.)
generating, by the computing device and using the trained machine classifier, at least one dialogue response based on a multi-turn dialogue data set.  (Paragraph 19 describes that the classifier generates dialogue responses based on multi-turn data sets.)
Olabiyi describes at paragraph 21 “By updating one or more response generation parameters based on feedback 311, generator 305 may be able to improve the quality of subsequently generated response candidates.”  Thus, Olabiyi describes updating the plurality of machine classifier parameters based on the discriminator feedback. However, Olabiyi does not explicitly describe:
“updating the plurality of machine classifier parameters based on minimizing an average gradient of a loss function calculated based on a first weight determined based on the discriminator feedback and a second weight determined based on the generator response.”
Steed describes at paragraph 554 “In general, gradient descent based optimizers update the parameter in the direction of steepest descent of the loss function with respect to the parameter, scaled by a learning rate. The parameters are replaced with the new values and the process iterates with another slot value combination for the dialogue turn for example.”  (“update the parameter in the direction of steepest descent of the loss function with respect to the parameter” is cited as minimizing a gradient of a loss function calculated based on the generated response.)
Further, paragraph 555 describes that “The average of the gradient values may be taken across the batch, and the update performed using the batch average values.”  This describes minimizing the average gradient of a loss function calculated based on the generated response.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the minimum average gradient of a loss function of Steed into the system of Olabiyi to optimize update of the model parameters, as described in paragraph 556 of Steed.
With regard to Claim 12, Olabiyi describes “generating the generator response by: 
generating, by the generator, a plurality of candidate responses, each candidate response comprising a loss calculated based on the discriminator feedback; and  (Paragraph 21 describes that the discriminator generates feedback 311 on which the generator output is based.  Paragraph 23 describes that a cross entropy loss between the ground truth and generator output is minimized.)
selecting the generator response from the plurality of candidate response based on the loss for each candidate response.”  (Paragraph 21 describes that the discriminator selects the highest quality candidate, which can be the candidate with the lowest cross entropy loss.)
With regard to Claim 13, Olabiyi describes “generating the generator response based on a ground truth label associated with the encoded input and at least one previous response generated by the generator based on the encoded input.”
Paragraph 21 describes that the discriminator 306 receives the output of generator 305 and generates feedback 311 based on that output.  Paragraph 23 describes that the generator is also trained to minimize the cross-entropy loss between the ground truth and the generator output.  This use of the ground truth will affect the generator output, and thus have some effect on the discriminator feedback.
With regard to Claim 14, Olabiyi describes “the discriminator comprises a metric encoder.”  Paragraph 38 of Olabiyi describes “Using target attributes as a discriminator input combines the discrimination metrics into a single discrimination metric.”  The combination of discrimination metrics into a single discrimination metric to input into the discriminator is cited as a “metric encoder.”
With regard to Claim 15, Olabiyi describes that “the generator comprises a maximum likelihood estimator classifier.”  Paragraph 40 describes using a maximum likelihood estimation loss in the classifier.
With regard to Claim 16, Olabiyi describes “the deep neural network architecture comprises a recurrent neural network.” Paragraph 46 describes that the classifier can include a unidirectional RNN.
	With regard to Claim 17, Olabiyi describes:
 A non-transitory machine-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising:  (Paragraph 52 describes a machine-readable medium.)
initializing a machine classifier having a deep neural network architecture and a plurality of machine classifier parameters, wherein the deep neural network architecture comprises an encoder, a generator, and a discriminator; (Paragraph 22 describes a classifier including an encoder-decoder generator 415 and discriminator 416.  Paragraph 49 describes that the output is a classification.)
training the machine classifier, based on a training set comprising a plurality of examples, to refine the plurality of machine classifier parameters, (Paragraph 21 describes training the classifier.)
wherein training the machine classifier using an example comprises:
generating, by the encoder, an encoded input based on the example, the encoded input comprising a single vector; (Figure 6 shows encoder RNN 602 receiving an input X and generating an output for cRNN 604a.  Paragraph 38 describes that the output of eRNN 602 can be concatenated with a series of tokens.  Thus, the output of eRNN 602 may be a single vector.)
generating, by the generator, a generator response based on the encoded input by weighting a cross-entropy loss for each of a set of candidate responses, generated by the generator for the encoded input, and selecting the candidate response in the set of candidate responses with the lowest loss as the generator response; (Figure 6 shows decoder RNN 608b generating a response based on the output of RNN 602. Paragraph 23 describes that a cross entropy loss between the ground truth and generator output is minimized.  Paragraph 21 describes that the discriminator selects the highest quality candidate, which can be the candidate with the lowest cross entropy loss.)
generating, by the discriminator, discriminator feedback based on the generator response, a ground truth label associated with the encoded input, and at least one previous response generated by the generator based on the encoded input; (Paragraph 21 describes that discriminator 306 may provide generator 305 with feedback 311.  Paragraph 23 describes that the generator is also trained to minimize the cross-entropy loss between the ground truth and the generator output.  This use of the ground truth will affect the generator output, and thus have some effect on the discriminator feedback.)
generating, by the output layer, one or more class labels based on an input data set using the trained machine classifier.  (Paragraph 49 describes that the output is a classification.)
Olabiyi describes at paragraph 21 “By updating one or more response generation parameters based on feedback 311, generator 305 may be able to improve the quality of subsequently generated response candidates.”  Thus, Olabiyi describes updating the plurality of machine classifier parameters based on the discriminator feedback. However, Olabiyi does not explicitly describe:
“updating the plurality of machine classifier parameters based on minimizing an average gradient of a loss function calculated based on a first weight determined based on the discriminator feedback and a second weight determined based on the generator response”
Steed describes at paragraph 554 “In general, gradient descent based optimizers update the parameter in the direction of steepest descent of the loss function with respect to the parameter, scaled by a learning rate. The parameters are replaced with the new values and the process iterates with another slot value combination for the dialogue turn for example.”  (“update the parameter in the direction of steepest descent of the loss function with respect to the parameter” is cited as minimizing a gradient of a loss function calculated based on the generated response.)
Further, paragraph 555 describes that “The average of the gradient values may be taken across the batch, and the update performed using the batch average values.”  This describes minimizing the average gradient of a loss function calculated based on the generated response.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the minimum average gradient of a loss function of Steed into the system of Olabiyi to optimize update of the model parameters, as described in paragraph 556 of Steed.
With regard to Claim 18, Olabiyi describes “the deep neural network architecture comprises a recurrent neural network.” Paragraph 46 describes that the classifier can include a unidirectional RNN.
With regard to Claim 19, Olabiyi describes “the discriminator comprises a metric encoder.”  Paragraph 38 of Olabiyi describes “Using target attributes as a discriminator input combines the discrimination metrics into a single discrimination metric.”  The combination of discrimination metrics into a single discrimination metric to input into the discriminator is cited as a “metric encoder.”
With regard to Claim 20, Olabiyi describes that “the generator comprises a maximum likelihood estimator classifier.”  Paragraph 40 describes using a maximum likelihood estimation loss in the classifier.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Multi-turn Dialogue Response Generation in an Adversarial Learning Framework” (Olabiyi et al., hereinafter “Ola”) in view of U.S. Patent App. Pub. No. 20190385019 (Bazrafkan et al., hereinafter “Baz”) and U.S. Patent App. Pub. No. 20200152184 (Steedman Henderson et al., hereinafter “Steed”).
With regard to Claim 1, Ola teaches:
initialize a machine classifier having a deep neural network architecture and a plurality of machine classifier parameters, wherein the deep neural network architecture comprises an encoder, a generator, a discriminator, and an output layer; (Figure 1 shows the generator, discriminator, and output layer (reproduced below).  Figure 2 shows the encoder and decoder output.  Section 2.1.3 describes that an input sentence is classified.)

    PNG
    media_image1.png
    127
    411
    media_image1.png
    Greyscale

train the machine classifier, based on a training set comprising a plurality of examples, to refine the plurality of machine classifier parameters, wherein training the machine classifier using an example comprises: (Section 4 describes training the classifier.)
generating, by the encoder, an encoded input based on the example; (Figure 2 shows encoder RNN receiving an input X1 and generating an output for a Context RNN)
generating, by the generator, a generator response based on the encoded input; (Figure 2 shows decoder RNN generating a response based on the output of the Context RNN.) and
generate, by the output layer, one or more class labels based on an input data set using the trained machine classifier.  (Section 2.1.3 describes that the discriminator output D is a classification of a sentence.)
However, Olabiyi does not explicitly describe:	“one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the computing device to:
…
generating, by the discriminator, discriminator feedback based on the encoded input and the generator response; 
updating the plurality of machine classifier parameters based on minimizing an average gradient of a loss function calculated based on a first weight determined based on the discriminator feedback and a second weight determined based on the generated response.”
However, Baz describes:
 “generating, by the discriminator, discriminator feedback based on the encoded input and the generator response.” (Paragraph 28 describes that discriminator error can be backpropagated through the generator (feedback).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the feedback between a generator and discriminator of Baz into the system of Ola to provide superior GAN results, as described in paragraph 28 of Baz.
However, Ola in view of Baz does not explicitly describe:
“one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the computing device to:
…
updating the plurality of machine classifier parameters based on minimizing an average gradient of a loss function calculated based on a first weight determined based on the discriminator feedback and a second weight determined based on the generated response.”
Steed describes:
 “one or more processors; (paragraph 120, processor 3) and 
memory storing instructions (paragraph 120, a computer program 5 is stored in non-volatile memory.) that, when executed by the one or more processors, cause the computing device to:
…
updating the plurality of machine classifier parameters based on minimizing an average gradient of a loss function calculated based on a first weight determined based on the discriminator feedback and a second weight determined based on the generated response”
In this regard, paragraph 554 of Steed states “In general, gradient descent based optimizers update the parameter in the direction of steepest descent of the loss function with respect to the parameter, scaled by a learning rate. The parameters are replaced with the new values and the process iterates with another slot value combination for the dialogue turn for example.”  (“update the parameter in the direction of steepest descent of the loss function with respect to the parameter” is cited as minimizing a gradient of a loss function calculated based on the generated response.))
Further, paragraph 555 describes that “The average of the gradient values may be taken across the batch, and the update performed using the batch average values.”  This describes minimizing the average gradient of a loss function calculated based on the generated response.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the minimum average gradient of a loss function of Steed into the system of Ola in view of Baz to optimize update of the model parameters, as described in paragraph 556 of Steed.
With regard to Claim 2, Ola does not explicitly describe “wherein the instructions, when executed by the one or more processors, further cause the computing device to generate the discriminator feedback based on a ground truth label associated with the encoded input and at least one previous response generated by the generator based on the encoded input.”  However, Figure 1 of Ola shows that the ground truth X is input into the discriminator.
Further, paragraph 28 of Baz describes that discriminator error can be backpropagated (fed back) through the generator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the feedback between a generator and discriminator of Baz into the system of Ola to provide superior GAN results, as described in paragraph 28 of Baz.
With respect to Claim 3, Ola in view of Baz does not explicitly describe “wherein the instructions, when executed by the one or more processors, further cause the computing device to generate the generator response for an example by using the discriminator feedback to weight a cross-entropy loss for each of a set of candidate responses generated by the generator and selecting the candidate response with the lowest loss as the generator response.”  
Steed describes using a cross entropy loss function in paragraph 554, and to update the parameter in the direction of steepest descent of the loss function with respect to the parameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the cross entropy loss function of Steed into the system of Ola in view of Baz to optimize update of the model parameters, as described in paragraph 556 of Steed.
With regard to Claim 4, Ola describes “wherein the encoded input comprises a single vector representation of the example.”  Section 2.1.2 describes that hi = maps a sequence of input symbols into fixed-length vector.
With regard to Claim 5, Ola describes “the discriminator comprises a metric encoder.”  Section 5.2 of Ola describes the metrics used to evaluate the network. This combination of metrics is cited as a “metric encoder.”
With regard to Claim 7, Ola describes “the deep neural network architecture comprises a feed-forward neural network.”  Figure 2 shows describes that the classifier can include a unidirectional RNN.
With regard to Claim 8, Ola does not explicitly describe “the deep neural network architecture comprises a convolutional neural network.”  However, paragraph 156 of Steed describes the used of CNNs.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the CNN of Steed into the system of Ola in view of Baz in order to generate a single fixed length feature vector from the input set of vector representations, as described in paragraph 155 of Steed.
With regard to Claim 9, Ola describes “the deep neural network architecture comprises a recurrent neural network.” Figure 2 shows that the classifier can include a unidirectional RNN.
With regard to Claim 10, Ola describes “the input data comprises a multi-turn dialogue data set.” Section 2.1 describes that input X is a multi-turn dialogue data set.
With regard to Claim 11, Ola teaches:
initializing, by a computing device, a machine classifier having a deep neural network architecture and a plurality of machine classifier parameters, wherein the deep neural network architecture comprises an encoder, a generator, and a discriminator; (Figure 1 shows the generator, discriminator, and output layer (reproduced below).  Figure 2 shows the encoder and decoder output.  Section 2.1.3 describes that an input sentence is classified.)

    PNG
    media_image1.png
    127
    411
    media_image1.png
    Greyscale

training, by the computing device, the machine classifier, based on a training set comprising a plurality of examples, to refine the plurality of machine classifier parameters, (Section 4 describes training the classifier.)
wherein training the machine classifier using an example comprises:
generating, by the encoder, an encoded input based on the example, the encoded input comprising a single vector; (Figure 2 shows encoder RNN receiving an input X1 (a single vector) and generating an output for a Context RNN)
generating, by the generator, a generator response based on the encoded input; (Figure 2 shows decoder RNN generating a response based on the output of the Context RNN.)
generating, by the computing device and using the trained machine classifier, at least one dialogue response based on a multi-turn dialogue data set.  (Section 2.1 describes that input X is a multi-turn dialogue data set at the beginning, and that responses to a dialogue history are generated by the system.)
However, Ola does not explicitly describe:
“generating, by the discriminator, discriminator feedback based on the generator output, a ground truth label associated with the encoded input, and at least one previous response generated by the generator based on the encoded input; and
updating the plurality of machine classifier parameters based on minimizing an average gradient of a loss function calculated based on a first weight determined based on the discriminator feedback and a second weight determined based on the generator response.”
However, Figure 1 of Ola shows that the ground truth X is input into the discriminator.
Further, Baz describes:
“generating, by the discriminator, discriminator feedback based on the generator output, [[a ground truth label associated with the encoded input,]] and at least one previous response generated by the generator based on the encoded input.” (Paragraph 28 describes that discriminator error can be backpropagated through the generator (feedback).  This could be based on the ground truth input to the discriminator as described by Ola.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the feedback between a generator and discriminator of Baz into the system of Ola to provide superior GAN results, as described in paragraph 28 of Baz.
However, Ola in view of Baz does not explicitly describe:
“updating the plurality of machine classifier parameters based on minimizing an average gradient of a loss function calculated based on a first weight determined based on the discriminator feedback and a second weight determined based on the generator response.”
Steed describes at paragraph 554 “In general, gradient descent based optimizers update the parameter in the direction of steepest descent of the loss function with respect to the parameter, scaled by a learning rate. The parameters are replaced with the new values and the process iterates with another slot value combination for the dialogue turn for example.”  (“update the parameter in the direction of steepest descent of the loss function with respect to the parameter” is cited as minimizing a gradient of a loss function calculated based on the generated response.)
Further, paragraph 555 describes that “The average of the gradient values may be taken across the batch, and the update performed using the batch average values.”  This describes minimizing the average gradient of a loss function calculated based on the generated response.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the minimum average gradient of a loss function of Steed into the system of Ola in view of Baz to optimize update of the model parameters, as described in paragraph 556 of Steed.
With regard to Claim 12, Ola describes “generating the generator response by: 
generating, by the generator, a plurality of candidate responses, each candidate response comprising a loss calculated [[based on the discriminator feedback;]] (Section 2.1.1 describes that the objective of the GAN is to select from among multiple candidates based on a loss function.) and  
selecting the generator response from the plurality of candidate response based on the loss for each candidate response.”  (Section 2.1.1 describes that the objective of the GAN is to select from among multiple candidates based on a loss function.)
Ola does not explicitly describe discriminator feedback.
However, Baz describes that discriminator error can be backpropagated through the generator (feedback).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the feedback between a generator and discriminator of Baz into the system of Ola to provide superior GAN results, as described in paragraph 28 of Baz.
With regard to Claim 13, Ola does not explicitly describe “generating the generator response based on a ground truth label associated with the encoded input and at least one previous response generated by the generator based on the encoded input.”
However, Figure 1 of Ola shows that the ground truth X is input into the discriminator.
Further, paragraph 28 of Baz describes that discriminator error can be backpropagated (fed back) through the generator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the feedback between a generator and discriminator of Baz into the system of Ola to provide superior GAN results, as described in paragraph 28 of Baz.
With regard to Claim 14, Ola describes “the discriminator comprises a metric encoder.”  Section 5.2 of Ola describes the metrics used to evaluate the network. This combination of metrics is cited as a “metric encoder.”
With regard to Claim 16, Ola describes “the deep neural network architecture comprises a recurrent neural network.” Figure 2 shows that the classifier can include a unidirectional RNN.
	With regard to Claim 17, Ola describes:
initializing a machine classifier having a deep neural network architecture and a plurality of machine classifier parameters, wherein the deep neural network architecture comprises an encoder, a generator, and a discriminator; (Figure 1 shows the generator, discriminator, and output layer (reproduced below).  Figure 2 shows the encoder and decoder output.  Section 2.1.3 describes that an input sentence is classified.)

    PNG
    media_image1.png
    127
    411
    media_image1.png
    Greyscale


training the machine classifier, based on a training set comprising a plurality of examples, to refine the plurality of machine classifier parameters, (Section 4 describes training the classifier.)
wherein training the machine classifier using an example comprises:
generating, by the encoder, an encoded input based on the example, the encoded input comprising a single vector (Figure 2 shows encoder RNN receiving an input X1 (a single vector) and generating an output for a Context RNN)
generating, by the generator, a generator response based on the encoded input by weighting a cross-entropy loss for each of a set of candidate responses, generated by the generator for the encoded input, and selecting the candidate response in the set of candidate responses with the lowest loss as the generator response; (Figure 2 shows decoder RNN generating a response based on the output of the Context RNN.  Section 2.1.1 describes using the cross-entropy loss to determine the output of the GAN)
generating, by the output layer, one or more class labels based on an input data set using the trained machine classifier.  (Section 2.1.3 describes that the discriminator output D is a classification of a sentence.)
However, Ola does not explicitly describe:
“A non-transitory machine-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising:
generating, by the discriminator, discriminator feedback based on the generator response, a ground truth label associated with the encoded input, and at least one previous response generated by the generator based on the encoded input;
updating the plurality of machine classifier parameters based on minimizing an average gradient of a loss function calculated based on a first weight determined based on the discriminator feedback and a second weight determined based on the generator response.”
However, Figure 1 of Ola shows that the ground truth X is input into the discriminator.
Further, Baz describes:
“generating, by the discriminator, discriminator feedback based on the generator output, [[a ground truth label associated with the encoded input,]] and at least one previous response generated by the generator based on the encoded input.” (Paragraph 28 describes that discriminator error can be backpropagated through the generator (feedback).  This could be based on the ground truth input to the discriminator as described by Ola.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the feedback between a generator and discriminator of Baz into the system of Ola to provide superior GAN results, as described in paragraph 28 of Baz.
However, Ola in view of Baz does not explicitly describe:
“A non-transitory machine-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising:
updating the plurality of machine classifier parameters based on minimizing an average gradient of a loss function calculated based on a first weight determined based on the discriminator feedback and a second weight determined based on the generated response.”
Steed describes:
“A non-transitory machine-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising: (paragraph 120, a computer program 5 is stored in non-volatile memory and executed by processor 3.)
updating the plurality of machine classifier parameters based on minimizing an average gradient of a loss function calculated based on a first weight determined based on the discriminator feedback and a second weight determined based on the generated response.”
Steed describes at paragraph 554 “In general, gradient descent based optimizers update the parameter in the direction of steepest descent of the loss function with respect to the parameter, scaled by a learning rate. The parameters are replaced with the new values and the process iterates with another slot value combination for the dialogue turn for example.”  (“update the parameter in the direction of steepest descent of the loss function with respect to the parameter” is cited as minimizing a gradient of a loss function calculated based on the generated response.)
Further, paragraph 555 describes that “The average of the gradient values may be taken across the batch, and the update performed using the batch average values.”  This describes minimizing the average gradient of a loss function calculated based on the generated response.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the minimum average gradient of a loss function of Steed into the system of Ola in view of Baz to optimize update of the model parameters, as described in paragraph 556 of Steed.
With regard to Claim 18, Ola describes “the deep neural network architecture comprises a recurrent neural network.” Figure 2 shows that the classifier can include a unidirectional RNN.
With regard to Claim 19, Ola describes “the discriminator comprises a metric encoder.”  Section 5.2 of Ola describes the metrics used to evaluate the network. This combination of metrics is cited as a “metric encoder.”

8.	Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ola in view of Baz and Steed and further in view of U.S. Patent App. Pub. No. 20150055855 (Rodriguez et al., hereinafter “Rod”).
With regard to Claims 6, 15, and 20, Ola in view of Baz and Steed does not explicitly describe that “the generator comprises a maximum likelihood estimator classifier.”  
However, Rod describes at paragraph 112 that vector classification can be done with a maximum likelihood estimator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of the maximum likelihood estimator of Rod into the system of Ola in view of Baz and Steed to provide a simple classification method, as described in paragraph 112 of Rod.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 11,049,500 (Olabiyi et al.) describes a device that generates dialog responses based on adversarial learning.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656